Citation Nr: 1134683	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date prior to March 29, 2006, for a compensable rating for residuals of a right ankle sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from May 1952 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted an increase from a noncompensable disability rating to 10 percent effective March 29, 2006, date of receipt of a formal claim for an increased rating.  The noncompensable rating had been in effect since the initial grant of service connection, by a January 1967 rating decision, effective October 10, 1966, date of receipt of the original claim for service connection for residuals of a right ankle sprain.  

This case was previously before the Board in June 2009.  At that time a rating in excess of 10 percent for residuals of a right ankle sprain was denied.  The claim for an effective date prior to March 29, 2006, for a 10 percent rating for residuals of a right ankle sprain was remanded to the RO because the Veteran had filed a Notice of Disagreement (NOD) with that effective date, as assigned by the July 2006 rating decision, but the RO had not yet issued a Statement of the Case (SOC) addressing that matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Following the June 2009 Board remand, a May 2009 rating decision granted service connection for bilateral hearing loss and for tinnitus, assigning an initial 30 percent rating for the former and an initial 10 percent rating for the latter, all effective December 10, 2007 (date of receipt of correspondence from the Veteran).

Thereafter a July 2010 rating decision granted an increase in the 10 percent rating assigned for residuals of a right ankle sprain to 20 percent, effective August 5, 2009.  Also, service connection was granted for degenerative disc disease (DDD) of the lumbar spine, which was assigned an initial 40 percent rating effective August 5, 2009; and service connection was also granted for right peroneal neuropathy with superimposed radiculopathy, which was assigned an initial 20 percent rating effective August 5, 2009.  This resulted in an increased in the Veteran's combined disability rating from 40 percent to 80 percent.  

Thereafter, a March 2011 rating decision granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective August 5, 2009.  

An SOC was issued in April 2011 addressing the claim for an earlier effective date for a compensable rating for residuals of a right ankle sprain prior to March 29, 2006.  The appealed was subsequently perfected in a timely manner.  

The case has now been returned to the Board for appellate adjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for residuals of a right ankle sprain was received on October 10, 1966.  

2.  A January 1967 rating decision granted service connection for residuals of a right ankle sprain and assigned an initial noncompensable disability rating, both effective October 10, 1966 (date of receipt of the original claim for service connection).  

3.  The Veteran appealed the initial assignment of a noncompensable disability rating by the January 1967 rating decision and an August 2, 1967, decision of the Board denied entitlement to a compensable rating for residuals of a right ankle sprain.  

4.  Following the 1967 Board decision, the Veteran first and only formal application for a compensable rating for residuals of a right ankle sprain was received on March 29, 2006.  

5.  Prior to March 29, 2006, the evidence did not factually establish entitlement to a compensable, 10 percent, rating for residuals of a right ankle sprain and there was no communication or correspondence from the Veteran, as well as no clinical records which, even liberally, could be interpreted as a claim for a compensable rating for that disorder.  


CONCLUSIONS OF LAW

1.  The August 2, 1967, decision of the Board denying entitlement to a compensable rating for residuals of a right ankle sprain is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2010).  


2.  The criteria for an effective date prior to March 29, 2006, for a 10 percent rating for residuals of a sprain of the right ankle are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the record shows the Veteran was provided with pre-adjudication VCAA notice by letter, dated in March 2006.  

The Veteran was notified of the evidence needed to substantiate a claim for an increased rating.  Ultimately, that benefit was granted and the Veteran disagreed with the effective date assigned.  At that point, the only disagreement could be with the effective date, inasmuch as the increased rating had been granted.  

When VCAA notice is given as to an original claim, further VCAA notice of "downstream" issues, e.g., an effective date, is not required because the original claim has not only been substantiated, it has been proven.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (citing Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1131 (Fed.Cir. 2007).  Thus, any error in not providing notice as to how to establish an earlier effective date was harmless.  In any event, by RO letter of March 2006 the Veteran was informed of the manner by which VA determined effective dates, in compliance with the holding in Dingess, Id.  Moreover, the subsequent statements and arguments of the Veteran and his representative reflect that they were well aware of what the Veteran had to demonstrate in order to obtain an earlier effective date.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) are on file as are private and VA treatment records.  Moreover, he was afforded VA examinations on a number of occasions since his service discharge to assess the severity of his service-connected right ankle disability. 

The Veteran declined the opportunity to testify in support of his claim. 

The Veteran has not identified any additionally available evidence for consideration in his appeal which VA has not already attempted to assist him in obtaining.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Law and Regulations

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year of such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is the date of ascertainable increase or date of receipt of claim, whichever is later under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1).  If, however, the ascertainable increase precedes receipt of the claim, then the effective date is the date of ascertainable increase if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 U.S.C.A. § 5110(b)(2) (West 1991) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable (as in Harper when the claim was filed first and increase was ascertained during subsequent VA hospitalization or by a VA examination after the claim is filed).  

Thus, the proper analysis is determining the earliest date that an increased rating was 'ascertainable' within the meaning of 38 U.S.C.A. § 5110(b)(2) and if ascertainable on a date within one year before receipt of the claim for such increase, the effective date should be the date of ascertainable increase.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  

Rating Criteria

Normal dorsiflexion of the ankle is to 20 degrees and normal plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

A 10 percent rating is warranted for moderate limitation of motion of the ankle under Diagnostic Code 5271, or for ankylosis of the subastragalar or tarsal joint in good weight-bearing position under Diagnostic Code 5272 or for malunion of the os calcis or astragalus with moderate deformity under Diagnostic Code 5273, or for impairment of the tibia or fibula, with malunion and slight ankle disability under Diagnostic Code 5262.  

Under DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995), 38 C.F.R. §§ 4.40 and 4.45 require consideration of the disabling effects of functional loss due to limited movement, pain, weakness, excess fatigability, incoordination, or other factors such as weakened movement.  38 C.F.R. §§ 4.40 and 4.45 are applicable to disabilities involving the musculoskeletal system, including the muscles, nerves, and joints.  Id. at 204 (discussing§ 4.40, providing that functional loss may be due to "defective innervation" and pain; and noting that § 4.45 applies to muscles and nerves).  See also 38 C.F.R. § 4.59.  

Legal Analysis

Historically, the Veteran initially filed a claim in October 1966 for service connection for a right ankle injury.  He was notified by letter of March 1967 of a January 1967 rating decision which granted service connection for residuals of a right ankle sprain and that it was assigned an initial noncompensable disability rating, both effective October 10, 1966, date of receipt of his original claim for service connection for that disorder.  

The Veteran appealed that rating decision to the Board and in August 1967 the Board denied entitlement to a compensable rating.  The Board considered information from a private physician who had treated the Veteran since1956 and the findings on VA examinations in December 1966 and April 1967.  It was stated that there had been only two episodes relating to the Veteran's right ankle in the past two years and that the disability was asymptomatic at the time of the 1966 VA examination and that impairment was only minimal at the time of the 1967 VA examination.  

Thereafter, the Veteran's next communication with VA was the receipt on March 29, 2006, of a VA Form 21-4138, Statement in Support of Claim, in which he claimed an increased rating for his service-connected "left" ankle.  Based on a July 2006 VA rating examination, the July 2006 rating decision granted an increase in the noncompensable rating to 10 percent, citing 38 C.F.R. § 4.71a, Diagnostic Code 5271 (based on limitation of motion).  

1967 Board Decision

In the Veteran's NOD to the July 2006 rating decision which granted a 10 percent disability rating, he stated that he believed that he should have been awarded a higher disability rating "since the original injury occurred" and it "should have been given to me at the time I first applied and ... retroactively since [sic that time!"  

Here, however, the matter of entitlement to a compensable rating was previously adjudicated, and denied, by the RO in January 1967 and upheld in the August 1967 Board decision.  

A claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1104 (2010).  An unappealed rating decision, reviewed on the merits by the Board, is subsumed in the Board decision and is not subject to a claim of clear and unmistakable error (CUE) as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed.Cir. 1998); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  The Federal Circuit clarified that a later Board decision's delay subsuming of an RO decision occurs only when the Board decided the same issue that the RO decided and when the RO decision and the Board review were based on the same factual basis.  Brown v. West, 203 F.3d 1378, 1381-82 (Fed.Cir. 2000). 

In this case, there has been no allegation of CUE in the August 1967 Board decision.  Consequently, that 1967 Board decision is a bar to an effective date prior to that Board decision. 

In other words, in the absence of clear and unmistakable error in the 1967 Board decision, the Board is precluded from using the same body of evidence previously considered in that Board decision as evidence of entitlement to a compensable rating for the service-connected residuals of a right ankle sprain prior to March 29, 2006, the date of receipt of the current claim for increase.  

Evidence Prior to the March 29, 2006 Claim for Increase

Under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), the effective date for a claim for an increased evaluation can be up to one year prior to the date of claim.  This provision only applies when the underlying disability increased during that one year period (or at least some part of the increase occurred during that period).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (section 5110(b)(2) requires that "an increase in a veteran's service-connected disability must have occurred during the one year period prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date").  The legislative history makes clear that the purpose of this provision was to provide a one-year grace period for filing a claim following any increase in severity of a service-connected disability.  Id. at 983.  In other words, if the increase in severity occurred more than one year before the date of claim the year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply. 

Other than the VA treatment records that were on file at the time of the August 1967 Board decision virtually all of the Veteran's VA outpatient treatment (VAOPT) records are dated after the receipt of his claim in March 2006 except for two such clinical records.  The first is dated in May 2001 and merely reflects that he was requesting a new "intake exam" but did not wish to be seen on that day.  Rather, he would wait for an appointment for an evaluation.  The evidence does not indicate that he ever subsequently sought or had an evaluation.  Moreover, this record does not indicate why the Veteran desired an examination, much less suggest that he wished to have his right ankle evaluated or that he desired an increased rating for that service-connected disability.  Likewise, the second VAOPT record is dated in March 2003 and reflects the Veteran's concern about his blood pressure and the possibility of receiving VA medical care.  While he was not on the waiting list for VA treatment he was to be sent the appropriate paperwork and it was noted that he had not seen a physician in 15 years.  

In sum, the VAOPT records within one year prior to the March 2006 claim for a compensable rating for the service-connected right ankle sprain residuals do not pertain to that disability, much less establish that he had had any increase in that disability or that it was of such severity as to warrant a compensable disability rating under applicable rating criteria.  Moreover, those records do not suggest that he desired or sought a compensable disability rating for his service-connected right ankle disorder and, so, cannot constitute an informal claim.  There is otherwise no lay or clinical evidence on file pertaining to the service-connected right ankle during the time subsequent to the 1967 Board decision and prior to receipt of the formal claim on March 29, 2006.  Likewise, there is no communication during that time frame which could constitute an informal claim for a compensable disability rating for the service-connected right ankle disorder.  

Accordingly, the Veteran has not met the criteria for an effective date prior to March 29, 2006, for a compensable disability rating for his service-connected residuals of a right ankle sprain.  As the preponderance of the evidence is against the claim for an earlier effective date, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).   




ORDER

An effective date prior to March 29, 2006, for a compensable rating for residuals of a right ankle sprain is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


